Citation Nr: 1801409	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  12-03 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1978 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2017, the Board remanded this matter for further evidentiary development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is requiredon his part.


REMAND

The Board's June 2017 remand required that the VA examiner review the Veteran's claims file and reflect consideration of that review in the examination report or in an addendum.  The Veteran underwent a VA examination for his eyes in July 2017.  While the examination report itself notes an in-person examination and a review of the Veteran's VA e-folder (VBMS or Virtual VA), the medical opinion document specifically indicates that the Veteran's VA claims file was not reviewed and that no records were reviewed.

Because it is not clear that the VA examiner reviewed the Veteran's claims file in conjunction with the medical examination and opinion as required by the Board, remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding treatment records relating to the remanded issue.  All records/responses received must be associated with the electronic claims file.

2. Refer the Veteran's claims file to a qualified VA doctor for a medical opinion relating to the claimed eye disability.  The Veteran's virtual claims file must be made available for the doctor's review.  An examination of the Veteran must be scheduled if deemed necessary by the reviewing doctor.

A medical opinion is requested as to whether it is at least as likely as not (that is, a probability of at least 50 percent) that any eye disability of the Veteran since the filing of his claim in July 1975, even if now resolved, is caused or aggravated by an injury or disease incurred during service.

The reviewing doctor must explain the reasons behind any opinions expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board

3. After completion of the above action and any additional development deemed necessary, readjudicate the remanded claim.  If any benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case (SSOC) and the requisite opportunity to respond, before the case is returned to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




